

116 HR 282 IH: Safer America for Everyone Right Now Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 282IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mrs. Beatty (for herself, Ms. Norton, Ms. McCollum, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo improve public safety through sensible reforms to firearms regulations.
	
 1.Short titleThis Act may be cited as the Safer America for Everyone Right Now Act or the SAFER Now Act. 2.Definitions Section 921(a) of title 18, United States Code, is amended—
 (1)by inserting after paragraph (29) the following:  (30)The term semiautomatic pistol means any repeating pistol that—
 (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and
 (B)requires a separate pull of the trigger to fire each cartridge. (31)The term semiautomatic shotgun means any repeating shotgun that—
 (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round; and
 (B)requires a separate pull of the trigger to fire each cartridge.; and (2)by adding at the end the following:
				
 (36)The term semiautomatic assault weapon means any of the following, regardless of country of manufacture or caliber of ammunition accepted:
 (A)A semiautomatic rifle that has the capacity to accept a detachable magazine and any one of the following:
 (i)A pistol grip. (ii)A forward grip.
 (iii)A folding, telescoping, or detachable stock. (iv)A grenade launcher or rocket launcher.
 (v)A barrel shroud. (vi)A threaded barrel.
 (B)A semiautomatic rifle that has a fixed magazine with the capacity to accept more than 10 rounds, except for an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.
 (C)Any part, combination of parts, component, device, attachment, or accessory that is designed or functions to accelerate the rate of fire of a semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.
 (D)A semiautomatic pistol that has the capacity to accept a detachable magazine and any one of the following:
 (i)A threaded barrel. (ii)A second pistol grip.
 (iii)A barrel shroud. (iv)The capacity to accept a detachable magazine at some location outside of the pistol grip.
 (v)A semiautomatic version of an automatic firearm. (E)A semiautomatic pistol with a fixed magazine that has the capacity to accept more than 10 rounds.
 (F)A semiautomatic shotgun that has any one of the following: (i)A folding, telescoping, or detachable stock.
 (ii)A pistol grip. (iii)A fixed magazine with the capacity to accept more than 5 rounds.
 (iv)The ability to accept a detachable magazine. (v)A forward grip.
 (vi)A grenade launcher or rocket launcher. (G)Any shotgun with a revolving cylinder.
 (H)All of the following rifles, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)All AK types, including the following: (I)AK, AK47, AK47S, AK–74, AKM, AKS, ARM, MAK90, MISR, NHM90, NHM91, Rock River Arms LAR–47, SA85, SA93, Vector Arms AK–47, VEPR, WASR–10, and WUM.
 (II)IZHMASH Saiga AK. (III)MAADI AK47 and ARM.
 (IV)Norinco 56S, 56S2, 84S, and 86S. (V)Poly Technologies AK47 and AKS.
 (ii)All AR types, including the following: (I)AR–10.
 (II)AR–15. (III)Alexander Arms Overmatch Plus 16.
 (IV)Armalite M15 22LR Carbine. (V)Armalite M15–T.
 (VI)Barrett REC7. (VII)Beretta AR–70.
 (VIII)Black Rain Ordnance Recon Scout. (IX)Bushmaster ACR.
 (X)Bushmaster Carbon 15. (XI)Bushmaster MOE series.
 (XII)Bushmaster XM15. (XIII)Chiappa Firearms MFour rifles.
 (XIV)Colt Match Target rifles. (XV)CORE Rifle Systems CORE15 rifles.
 (XVI)Daniel Defense M4A1 rifles. (XVII)Devil Dog Arms 15 Series rifles.
 (XVIII)Diamondback DB15 rifles. (XIX)DoubleStar AR rifles.
 (XX)DPMS Tactical rifles. (XXI)DSA Inc. ZM–4 Carbine.
 (XXII)Heckler & Koch MR556. (XXIII)High Standard HSA–15 rifles.
 (XXIV)Jesse James Nomad AR–15 rifle. (XXV)Knight’s Armament SR–15.
 (XXVI)Lancer L15 rifles. (XXVII)MGI Hydra Series rifles.
 (XXVIII)Mossberg MMR Tactical rifles. (XXIX)Noreen Firearms BN 36 rifle.
 (XXX)Olympic Arms. (XXXI)POF USA P415.
 (XXXII)Precision Firearms AR rifles. (XXXIII)Remington R–15 rifles.
 (XXXIV)Rhino Arms AR rifles. (XXXV)Rock River Arms LAR–15.
 (XXXVI)Sig Sauer SIG516 rifles and MCX rifles. (XXXVII)SKS with a detachable magazine.
 (XXXVIII)Smith & Wesson M&P15 rifles. (XXXIX)Stag Arms AR rifles.
 (XL)Sturm, Ruger & Co. SR556 and AR–556 rifles. (XLI)Uselton Arms Air-Lite M–4 rifles.
 (XLII)Windham Weaponry AR rifles. (XLIII)WMD Guns Big Beast.
 (XLIV)Yankee Hill Machine Company, Inc. YHM–15 rifles. (iii)Barrett M107A1.
 (iv)Barrett M82A1. (v)Beretta CX4 Storm.
 (vi)Calico Liberty Series. (vii)CETME Sporter.
 (viii)Daewoo K–1, K–2, Max 1, Max 2, AR 100, and AR 110C. (ix)Fabrique Nationale/FN Herstal FAL, LAR, 22 FNC, 308 Match, L1A1 Sporter, PS90, SCAR, and FS2000.
 (x)Feather Industries AT–9. (xi)Galil Model AR and Model ARM.
 (xii)Hi-Point Carbine. (xiii)HK–91, HK–93, HK–94, HK–PSG–1, and HK USC.
 (xiv)IWI TAVOR, Galil ACE rifle. (xv)Kel-Tec Sub-2000, SU–16, and RFB.
 (xvi)SIG AMT, SIG PE–57, Sig Sauer SG 550, Sig Sauer SG 551, and SIG MCX. (xvii)Springfield Armory SAR–48.
 (xviii)Steyr AUG. (xix)Sturm, Ruger & Co. Mini-14 Tactical Rifle M–14/20CF.
 (xx)All Thompson rifles, including the following: (I)Thompson M1SB.
 (II)Thompson T1100D. (III)Thompson T150D.
 (IV)Thompson T1B. (V)Thompson T1B100D.
 (VI)Thompson T1B50D. (VII)Thompson T1BSB.
 (VIII)Thompson T1–C. (IX)Thompson T1D.
 (X)Thompson T1SB. (XI)Thompson T5.
 (XII)Thompson T5100D. (XIII)Thompson TM1.
 (XIV)Thompson TM1C. (xxi)UMAREX UZI rifle.
 (xxii)UZI Mini Carbine, UZI Model A Carbine, and UZI Model B Carbine. (xxiii)Valmet M62S, M71S, and M78.
 (xxiv)Vector Arms UZI Type. (xxv)Weaver Arms Nighthawk.
 (xxvi)Wilkinson Arms Linda Carbine. (I)All of the following pistols, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)All AK–47 types, including the following: (I)Centurion 39 AK pistol.
 (II)CZ Scorpion pistol. (III)Draco AK–47 pistol.
 (IV)HCR AK–47 pistol. (V)IO Inc. Hellpup AK–47 pistol.
 (VI)Krinkov pistol. (VII)Mini Draco AK–47 pistol.
 (VIII)PAP M92 pistol. (IX)Yugo Krebs Krink pistol.
 (ii)All AR–15 types, including the following: (I)American Spirit AR–15 pistol.
 (II)Bushmaster Carbon 15 pistol. (III)Chiappa Firearms M4 Pistol GEN II.
 (IV)CORE Rifle Systems CORE15 Roscoe pistol. (V)Daniel Defense MK18 pistol.
 (VI)DoubleStar Corporation AR pistol. (VII)DPMS AR–15 pistol.
 (VIII)Jesse James Nomad AR–15 pistol. (IX)Olympic Arms AR–15 pistol.
 (X)Osprey Armament MK–18 pistol. (XI)POF USA AR pistols.
 (XII)Rock River Arms LAR 15 pistol. (XIII)Uselton Arms Air-Lite M–4 pistol.
 (iii)Calico Liberty pistols. (iv)DSA SA58 PKP FAL pistol.
 (v)Encom MP–9 and MP–45. (vi)Heckler & Koch model SP–89 pistol.
 (vii)Intratec AB–10, TEC–22 Scorpion, TEC–9, and TEC–DC9. (viii)IWI Galil Ace pistol, UZI PRO pistol.
 (ix)Kel-Tec PLR 16 pistol. (x)The following MAC types:
 (I)MAC–10. (II)MAC–11.
 (III)Masterpiece Arms MPA A930 Mini Pistol, MPA460 Pistol, MPA Tactical Pistol, and MPA Mini Tactical Pistol.
 (IV)Military Armament Corp. Ingram M–11. (V)Velocity Arms VMAC.
 (xi)Sig Sauer P556 pistol. (xii)Sites Spectre.
 (xiii)All Thompson types, including the following: (I)Thompson TA510D.
 (II)Thompson TA5. (xiv)All UZI types, including Micro-UZI.
 (J)All of the following shotguns, copies, duplicates, variants, or altered facsimiles with the capability of any such weapon thereof:
 (i)DERYA Anakon MC–1980, Anakon SD12. (ii)Doruk Lethal shotguns.
 (iii)Franchi LAW–12 and SPAS 12. (iv)All IZHMASH Saiga 12 types, including the following:
 (I)IZHMASH Saiga 12. (II)IZHMASH Saiga 12S.
 (III)IZHMASH Saiga 12S EXP–01. (IV)IZHMASH Saiga 12K.
 (V)IZHMASH Saiga 12K–030. (VI)IZHMASH Saiga 12K–040 Taktika.
 (v)Streetsweeper. (vi)Striker 12.
 (K)All belt-fed semiautomatic firearms, including TNW M2HB and FN M2495. (L)Any combination of parts from which a firearm described in subparagraphs (A) through (K) can be assembled.
 (M)The frame or receiver of a rifle or shotgun described in subparagraph (A), (B), (C), (F), (G), (H), (J), or (K).
 (37)The term large capacity ammunition feeding device— (A)means a magazine, belt, drum, feed strip, or similar device, including any such device joined or coupled with another in any manner, that has an overall capacity of, or that can be readily restored, changed, or converted to accept, more than 10 rounds of ammunition; and
 (B)does not include an attached tubular device designed to accept, and capable of operating only with, .22 caliber rimfire ammunition.
 (38)The term barrel shroud— (A)means a shroud that is attached to, or partially or completely encircles, the barrel of a firearm so that the shroud protects the user of the firearm from heat generated by the barrel; and
 (B)does not include— (i)a slide that partially or completely encloses the barrel; or
 (ii)an extension of the stock along the bottom of the barrel which does not encircle or substantially encircle the barrel.
 (39)The term detachable magazine means an ammunition feeding device that can be removed from a firearm without disassembly of the firearm action.
 (40)The term fixed magazine means an ammunition feeding device that is permanently fixed to the firearm in such a manner that it cannot be removed without disassembly of the firearm.
 (41)The term folding, telescoping, or detachable stock means a stock that folds, telescopes, detaches or otherwise operates to reduce the length, size, or any other dimension, or otherwise enhances the concealability, of a firearm.
 (42)The term forward grip means a grip located forward of the trigger that functions as a pistol grip. (43)The term rocket means any simple or complex tubelike device containing combustibles that on being ignited liberate gases whose action propels the tube through the air and has a propellant charge of not more than 4 ounces.
 (44)The term grenade launcher or rocket launcher means an attachment for use on a firearm that is designed to propel a grenade, rocket, or other similar destructive device.
 (45)The term permanently inoperable means a firearm which is incapable of discharging a shot by means of an explosive and incapable of being readily restored to a firing condition.
 (46)The term pistol grip means a grip, a thumbhole stock, or any other characteristic that can function as a grip. (47)The term threaded barrel means a feature or characteristic that is designed in such a manner to allow for the attachment of a device such as a firearm silencer or a flash suppressor.
 (48)The term qualified law enforcement officer has the meaning given the term in section 926B. (49)The term grandfathered semiautomatic assault weapon means any semiautomatic assault weapon the importation, possession, sale, or transfer of which would be unlawful under section 922(v) but for the exception under paragraph (2) of such section.
 (50)The term belt-fed semiautomatic firearm means any repeating firearm that— (A)utilizes a portion of the energy of a firing cartridge to extract the fired cartridge case and chamber the next round;
 (B)requires a separate pull of the trigger to fire each cartridge; and (C)has the capacity to accept a belt ammunition feeding device.
 (51)Gun showThe term gun show— (A)means any event at which 50 or more firearms are offered or exhibited for sale, exchange, or transfer, if one or more of the firearms has been shipped or transported in, or otherwise affects, interstate or foreign commerce;
 (B)does not include an offer or exhibit of firearms for sale, exchange, or transfer by an individual from the personal collection of that individual, at the private residence of that individual, if the individual is not required to be licensed under section 923; and
 (C)does not include an offer or exhibit of firearms for sale, exchange, or transfer at events— (i)where not more than 100 firearms are offered or exhibited for sale, exchange or transfer;
 (ii)that are conducted by private, not-for-profit organizations whose primary purpose is owning and maintaining real property for the purpose of hunting activities; and
 (iii)that are attended only by permanent or annual dues-paying members of the organizations, and the members of the immediate families of the dues-paying members.
 (52)Gun show vendorThe term gun show vendor means a person who is not licensed under section 923 and who exhibits, sells, offers for sale, transfers, or exchanges a firearm at a gun show, regardless of whether or not the person arranges with the gun show operator for a fixed location from which to exhibit, sell, offer for sale, transfer, or exchange the firearm..
 3.Prohibition on firearms dealers selling a firearm prior to the completion of a background checkSection 922(t)(1)(B) of title 18, United States Code, is amended— (1)by striking (i);
 (2)by striking ; or and inserting ; and; and (3)by striking clause (ii).
			4.Restrictions on assault weapons and large capacity ammunition feeding devices
 (a)In generalSection 922 of title 18, United States Code, is amended— (1)by inserting after subsection (u) the following:
					
						(v)
 (1)It shall be unlawful for a person to import, sell, manufacture, transfer, or possess, in or affecting interstate or foreign commerce, a semiautomatic assault weapon.
 (2)Paragraph (1) shall not apply to the possession, sale, or transfer of any semiautomatic assault weapon otherwise lawfully possessed under Federal law on the date of enactment of the Safer America for Everyone Right Now Act.
 (3)Paragraph (1) shall not apply to any firearm that— (A)is manually operated by bolt, pump, lever, or slide action;
 (B)has been rendered permanently inoperable; or (C)is an antique firearm, as defined in section 921 of this title.
 (4)Paragraph (1) shall not apply to— (A)the importation for, manufacture for, sale to, transfer to, or possession by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or a sale or transfer to or possession by a qualified law enforcement officer employed by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, for purposes of law enforcement (whether on or off duty), or a sale or transfer to or possession by a campus law enforcement officer for purposes of law enforcement (whether on or off duty);
 (B)the importation for, or sale or transfer to a licensee under title I of the Atomic Energy Act of 1954 for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or possession by an employee or contractor of such licensee on-site for such purposes or off-site for purposes of licensee-authorized training or transportation of nuclear materials;
 (C)the possession, by an individual who is retired in good standing from service with a law enforcement agency and is not otherwise prohibited from receiving a firearm, of a semiautomatic assault weapon—
 (i)sold or transferred to the individual by the agency upon such retirement; or (ii)that the individual purchased, or otherwise obtained, for official use before such retirement; or
 (D)the importation, sale, manufacture, transfer, or possession of a semiautomatic assault weapon by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General.
 (5)For purposes of paragraph (4)(A), the term campus law enforcement officer means an individual who is— (A)employed by a private institution of higher education that is eligible for funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.);
 (B)responsible for the prevention or investigation of crime involving injury to persons or property, including apprehension or detention of persons for such crimes;
 (C)authorized by Federal, State, or local law to carry a firearm, execute search warrants, and make arrests; and
 (D)recognized, commissioned, or certified by a government entity as a law enforcement officer. (6)The Attorney General shall establish and maintain, in a timely manner, a record of the make, model, and, if available, date of manufacture of any semiautomatic assault weapon which the Attorney General is made aware has been used in relation to a crime under Federal or State law, and the nature and circumstances of the crime involved, including the outcome of relevant criminal investigations and proceedings. The Attorney General shall annually submit a copy of the record established under this paragraph to the Congress and make the record available to the general public.
							(w)
 (1)It shall be unlawful for a person to import, sell, manufacture, transfer, or possess, in or affecting interstate or foreign commerce, a large capacity ammunition feeding device.
 (2)Paragraph (1) shall not apply to the possession of any large capacity ammunition feeding device otherwise lawfully possessed on or before the date of enactment of the Safer America for Everyone Right Now Act.
 (3)Paragraph (1) shall not apply to— (A)the importation for, manufacture for, sale to, transfer to, or possession by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State, or a sale or transfer to or possession by a qualified law enforcement officer employed by the United States or a department or agency of the United States or a State or a department, agency, or political subdivision of a State for purposes of law enforcement (whether on or off duty), or a sale or transfer to or possession by a campus law enforcement officer for purposes of law enforcement (whether on or off duty);
 (B)the importation for, or sale or transfer to a licensee under title I of the Atomic Energy Act of 1954 for purposes of establishing and maintaining an on-site physical protection system and security organization required by Federal law, or possession by an employee or contractor of such licensee on-site for such purposes or off-site for purposes of licensee-authorized training or transportation of nuclear materials;
 (C)the possession, by an individual who is retired in good standing from service with a law enforcement agency and is not otherwise prohibited from receiving ammunition, of a large capacity ammunition feeding device—
 (i)sold or transferred to the individual by the agency upon such retirement; or (ii)that the individual purchased, or otherwise obtained, for official use before such retirement; or
 (D)the importation, sale, manufacture, transfer, or possession of any large capacity ammunition feeding device by a licensed manufacturer or licensed importer for the purposes of testing or experimentation authorized by the Attorney General.
 (4)For purposes of paragraph (3)(A), the term campus law enforcement officer means an individual who is— (A)employed by a private institution of higher education that is eligible for funding under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.);
 (B)responsible for the prevention or investigation of crime involving injury to persons or property, including apprehension or detention of persons for such crimes;
 (C)authorized by Federal, State, or local law to carry a firearm, execute search warrants, and make arrests; and
 (D)recognized, commissioned, or certified by a government entity as a law enforcement officer.; and (2)by adding at the end the following:
					
 (aa)Secure storage or safety device requirement for grandfathered semiautomatic assault weaponsIt shall be unlawful for any person, other than a licensed importer, licensed manufacturer, or licensed dealer, to store or keep under the dominion or control of that person any grandfathered semiautomatic assault weapon that the person knows, or has reasonable cause to believe, will be accessible to an individual prohibited from receiving or possessing a firearm under subsection (g), (n), or (x), or any provision of State law, unless the grandfathered semiautomatic assault weapon is—
 (1)carried on the person, or within such close proximity that the person can readily retrieve and use the grandfathered semiautomatic assault weapon as if the grandfathered semiautomatic assault weapon were carried on the person; or
 (2)locked by a secure gun storage or safety device that the prohibited individual has no ability to access..
 (b)Identification markings for semiautomatic assault weaponsSection 923(i) of title 18, United States Code, is amended by adding at the end the following: The serial number of any semiautomatic assault weapon manufactured after the date of enactment of the Safer America for Everyone Right Now Act shall clearly show the date on which the weapon was manufactured or made, legibly and conspicuously engraved or cast on the weapon, and such other identification as the Attorney General shall by regulations prescribe..
 (c)Identification markings for large capacity ammunition feeding devicesSection 923(i) of title 18, United States Code, as amended by this Act, is amended by adding at the end the following: A large capacity ammunition feeding device manufactured after the date of enactment of the Safer America for Everyone Right Now Act shall be identified by a serial number and the date on which the device was manufactured or made, legibly and conspicuously engraved or cast on the device, and such other identification as the Attorney General shall by regulations prescribe..
 (d)Seizure and forfeiture of large capacity ammunition feeding devicesSection 924(d) of title 18, United States Code, is amended— (1)in paragraph (1)—
 (A)by inserting or large capacity ammunition feeding device after firearm or ammunition each time it appears; (B)by inserting or large capacity ammunition feeding device after firearms or ammunition each time it appears; and
 (C)by striking or (k) and inserting (k), (r), (v), or (w); (2)in paragraph (2)(C), by inserting or large capacity ammunition feeding devices after firearms or quantities of ammunition; and
 (3)in paragraph (3)(E), by inserting 922(r), 922(v), 922(w), after 922(n),. (e)PenaltiesSection 924(a)(1)(B) of title 18, United States Code, is amended by striking or (q) of section 922 and inserting (q), (r), (v), (w), or (aa) of section 922.
			5.Background checks for transfers of grandfathered semiautomatic assault weapons
 (a)In generalSection 922 of title 18, United States Code, as amended by the preceding provisions of this Act, is amended—
 (1)by repealing subsection (s); (2)by redesignating subsection (t) as subsection (s);
 (3)in subsection (s), as redesignated— (A)in paragraph (3)(C)(ii), by striking (as defined in subsection (s)(8)); and
 (B)by adding at the end the following:  (7)In this subsection, the term chief law enforcement officer means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual.; and
 (4)by inserting after subsection (s), as redesignated, the following:  (t) (1)Beginning on the date that is 90 days after the date of enactment of the Safer America for Everyone Right Now Act, it shall be unlawful for any person who is not licensed under this chapter to transfer a grandfathered semiautomatic assault weapon to any other person who is not licensed under this chapter, unless a licensed importer, licensed manufacturer, or licensed dealer has first taken custody of the grandfathered semiautomatic assault weapon for the purpose of complying with subsection (s). Upon taking custody of the grandfathered semiautomatic assault weapon, the licensee shall comply with all requirements of this chapter as if the licensee were transferring the grandfathered semiautomatic assault weapon from the licensee’s inventory to the unlicensed transferee.
 (2)Paragraph (1) shall not apply to a temporary transfer of possession for the purpose of participating in target shooting in a licensed target facility or established range if—
 (A)the grandfathered semiautomatic assault weapon is, at all times, kept within the premises of the target facility or range; and
 (B)the transferee is not known to be prohibited from possessing or receiving a grandfathered semiautomatic assault weapon.
 (3)For purposes of this subsection, the term transfer— (A)shall include a sale, gift, or loan; and
 (B)does not include temporary custody of the grandfathered semiautomatic assault weapon for purposes of examination or evaluation by a prospective transferee.
								(4)
 (A)Notwithstanding any other provision of this chapter, the Attorney General may implement this subsection with regulations.
 (B)Regulations promulgated under this paragraph— (i)shall include a provision setting a maximum fee that may be charged by licensees for services provided in accordance with paragraph (1); and
 (ii)shall not include any provision imposing recordkeeping requirements on any unlicensed transferor or requiring licensees to facilitate transfers in accordance with paragraph (1)..
				(b)Technical and conforming amendments
 (1)Section 922Section 922(y)(2) of title 18, United States Code, is amended, in the matter preceding subparagraph (A), by striking , (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and (g)(5)(B).
 (2)Section 925aSection 925A of title 18, United States Code, is amended, in the matter preceding paragraph (1), by striking subsection (s) or (t) of section 922 and inserting section 922(s).
 (c)Effective dateThe amendments made by this section shall take effect 90 days after the date of enactment of this Act.
			6.Notification to law enforcement agencies of prohibited purchase or attempted purchase of a firearm
 (a)In generalTitle I of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40911–40916) is amended by adding at the end the following:
				
					108.Notification to law enforcement agencies of prohibited purchase or attempted purchase of a
			 grandfathered semiautomatic assault weapon
 (a)In generalIn the case of a background check conducted by the National Instant Criminal Background Check System pursuant to the request of a licensed importer, licensed manufacturer, or licensed dealer of firearms (as such terms are defined in section 921 of title 18, United States Code), which background check determines that the receipt of a grandfathered semiautomatic assault weapon (as defined in section 921(a)(49) of title 18, United States Code) by a person would violate subsection (g) or (n) of section 922 of title 18, United States Code, the System shall notify the law enforcement agencies described in subsection (b), including in a case where such a determination is made after 14 business days have elapsed since the licensee contacted the System.
 (b)Law enforcement agencies describedThe law enforcement agencies described in this subsection are the law enforcement agencies that have jurisdiction over the location from which the licensee contacted the System and the law enforcement agencies that have jurisdiction over the location of the residence of the person for which the background check was conducted, as follows:
 (1)The field office of the Federal Bureau of Investigation. (2)The local law enforcement agency.
 (3)The State law enforcement agency.. (b)Clerical amendmentSection 1(b) of such Act (Public Law 110–180; 121 Stat. 2559) is amended by inserting after the item relating to section 107 the following:
				
					
						108. Notification to law enforcement agencies of prohibited purchase or attempted purchase of a
			 firearm..
			7.Use of Byrne grants for buy-back programs for semiautomatic assault weapons and large capacity
 ammunition feeding devicesSection 501(a)(1) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152(a)(1)) is amended by adding at the end the following:
			
 (I)Compensation for surrendered semiautomatic assault weapons and large capacity ammunition feeding devices, as those terms are defined in section 921 of title 18, United States Code, under buy-back programs for semiautomatic assault weapons and large capacity ammunition feeding devices..
		8.Gun show background check
			(a)Regulation of firearms transfers at gun shows
 (1)In generalChapter 44 of such title is amended by adding at the end the following:  932.Regulation of firearms transfers at gun shows (a)Registration of gun show operatorsIt shall be unlawful for a person to operate a gun show, unless—
 (1)the person has attained 21 years of age; (2)the person (and, if the person is a corporation, partnership, or association, each individual possessing, directly or indirectly, the power to direct or cause the direction of the management and policies of the corporation, partnership, or association) is not prohibited by subsection (g) or (n) of section 922 from transporting, shipping, or receiving firearms or ammunition in interstate or foreign commerce;
 (3)the person has not willfully violated any provision of this chapter or regulation issued under this chapter;
 (4)the person has registered with the Attorney General as a gun show operator, in accordance with regulations promulgated by the Attorney General, and as part of the registration—
 (A)has provided the Attorney General with a photograph and the fingerprints of the person; and (B)has certified that the person meets the requirements of subparagraphs (A) through (D) of section 923(d)(1);
 (5)the person has not willfully failed to disclose any material information required, and has not made any false statement as to any material fact, in connection with the registration; and
 (6)the person has paid the Attorney General a fee for the registration, in an amount determined by the Attorney General.
								(b)Responsibilities of gun show operators
 (1)In generalIt shall be unlawful for a person to operate a gun show, unless the person— (A)not later than 30 days before the commencement of the gun show, notifies the Attorney General, in writing, of the date, time, duration, and location of the gun show, and the identity of each person who will be a gun show vendor at the gun show;
 (B)before commencement of the gun show— (i)verifies the identity of each individual who will be a gun show vendor at the gun show by examining a valid identification document (as defined in section 1028(d)(4)) of the individual containing a photograph of the individual; and
 (ii)requires each such individual to sign— (I)a ledger, and enter into the ledger identifying information concerning the individual; and
 (II)a notice which sets forth the obligations of a gun show vendor under this chapter; and (C)notifies each person who attends the gun show of the requirements of this chapter, in accordance with such regulations as the Attorney General shall prescribe.
 (2)RecordkeepingA person who operates, or has operated, a gun show shall maintain records demonstrating compliance with paragraph (1)(B), at such place, for such period of time, and in such form as the Attorney General shall require by regulation, or transmit the records to the Attorney General.
 (c)Background check required before transfer of firearm between unlicensed personsIt shall be unlawful for a person who is not licensed under this chapter to transfer possession of, or title to, a firearm at, or on the curtilage of, a gun show, to another person who is not so licensed, or for a person who is not so licensed to receive possession of, or title to, a firearm at, or on the curtilage of, a gun show from another person who is not so licensed, unless a licensed importer, licensed manufacturer, or licensed dealer—
 (1)has entered into a separate bound record the make, model, and serial number of the firearm, and such other information about the transaction as the Attorney General may require by regulation; and
 (2)has notified the prospective transferor and prospective transferee of the firearm that the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act has provided the licensee with a unique identification number, indicating that receipt of the firearm by the prospective transferee would not violate section 922 of this title or State law.
								(d)Recordkeeping requirements
 (1)In generalA licensee who provides a notice pursuant to subsection (c)(2) with respect to the transfer of a firearm shall—
 (A)not later than 10 days after the date of the transfer, submit to the Attorney General a report of the transfer, which report shall specify the make, model, and serial number of the firearm, and contain such other information and be on such form, as the Attorney General shall require by regulation, except that the report shall not include the name of or other identifying information relating to any person involved in the transfer who is not licensed under this chapter; and
 (B)retain a record of the transfer, including the same information as would be required if the transfer were from the inventory of the licensee, as part of the permanent business records of the licensee.
 (2)LimitationThe Attorney General may not impose any recordkeeping requirement on any gun show vendor by reason of this section..
 (2)PenaltiesSection 924(a) of such title is amended by adding at the end the following:  (8) (A)Whoever knowingly violates subsection (a) or (d) of section 932 shall be fined under this title, imprisoned not more than 5 years, or both.
 (B)Whoever knowingly violates subsection (b) or (c) of section 932, shall be— (i)fined under this title, imprisoned not more than 2 years, or both; and
 (ii)in the case of a second or subsequent conviction, fined under this title, imprisoned not more than 5 years, or both.
 (C)In addition to any other penalties imposed under this paragraph, the Attorney General may, with respect to any person who knowingly violates any provision of section 932—
 (i)if the person is registered pursuant to section 932(a), after notice and opportunity for a hearing, suspend for not more than 6 months or revoke the registration of that person under section 932(a); and
 (ii)impose a civil fine in an amount equal to not more than $10,000.. (3)Clerical amendmentThe table of contents for such chapter is amended by adding at the end the following:
					
						
							Sec. 932. Regulation of firearms transfers at gun shows..
 (b)Inspection authoritySection 923(g)(1) of such title is amended by adding at the end the following:  (E)Notwithstanding subparagraph (B) of this paragraph, the Attorney General may enter during business hours any place where a gun show operator operates a gun show or is required to maintain records pursuant to section 932(b)(2), for purposes of examining the records required by sections 923 and 932 and the inventory of licensees conducting business at the gun show. The entry and examination shall be conducted for the purposes of determining compliance with this chapter by gun show operators and licensees conducting business at the gun show, and shall not require a showing of reasonable cause or a warrant..
 (c)Reports of multiple sales assisted by licensees at gun showsSection 923(g)(3)(A) of such title is amended by inserting or provides pursuant to section 932(c)(2) notice with respect to, after sells or otherwise disposes of,. (d)Increased penalties for serious recordkeeping violations by licenseesSection 924(a)(3) of such title is amended to read as follows:
				
					(3)
 (A)Except as provided in subparagraph (B), any licensed dealer, licensed importer, licensed manufacturer, or licensed collector who knowingly makes any false statement or representation with respect to the information required by this chapter to be kept in the records of a person licensed under this chapter, or violates section 922(m), shall be fined under this title, imprisoned not more than 1 year, or both.
 (B)If the violation described in subparagraph (A) is in relation to an offense— (i)under paragraph (1) or (3) of section 922(b), such person shall be fined under this title, imprisoned not more than 5 years, or both; or
 (ii)under subsection (a)(6) or (d) of section 922, such person shall be fined under this title, imprisoned not more than 10 years, or both..
			(e)Increased penalties for violations of criminal background check requirements
 (1)PenaltiesSection 924(a)(5) of such title is amended— (A)by striking subsection (s) or (t) of section 922 and inserting section 922(s); and
 (B)by striking 1 and inserting 5. (2)Elimination of certain elements of offenseSection 922(s)(5) of such title, as so redesignated by the preceding provisions of this Act, is amended by striking and, at the time and all that follows through State law.
 (f)Authority To hire personnel To inspect gun showsThe Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives may hire at least 40 additional Industry Operations Investigators for the purpose of carrying out inspections of gun shows (as defined in section 921(a)(51) of title 18, United States Code).
 (g)Report to the CongressThe Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives shall submit biennial reports to the Congress on how firearms (as defined in section 921(a)(3) of title 18, United States Code) are sold at gun shows (as defined in paragraph (51) of such section), how this section is being carried out, whether firearms are being sold without background checks conducted by the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act, what resources are needed to carry out this section, and any recommendations for improvements to ensure that firearms are not sold without the background checks.
 (h)Effective dateThis section and the amendments made by this section shall take effect 180 days after the date of enactment of this Act.
			9.Firearms trafficking
 (a)In generalChapter 44 of title 18, United States Code, as amended by the preceding provisions of this Act, is amended by adding at the end the following:
				
					933.Trafficking in firearms
 (a)OffensesExcept as provided in subsection (b), it shall be unlawful for any person, in or affecting interstate commerce—
 (1)to purchase, attempt to purchase, or transfer a firearm, with the intent to deliver the firearm to another person who the transferor knows, or has reasonable cause to believe, is prohibited by Federal or State law from possessing a firearm;
 (2)in purchasing, attempting to purchase, or transferring a firearm, to intentionally provide false or misleading material information on a Bureau of Alcohol, Tobacco, Firearms and Explosives firearms transaction record form; or
 (3)to knowingly direct, promote, or facilitate conduct that violates paragraph (1) or (2). (b)Gift exceptionsSubsection (a) shall not apply to a firearm that is—
 (1)lawfully acquired by a person to be given to another person not prohibited from possessing a firearm under Federal or State law as a gift; or
 (2)lawfully received or otherwise acquired by a court-appointed trustee, receiver, or conservator for, or on behalf of, an estate or creditor or by a person to carry out a bequest, or an acquisition by intestate succession under the laws of the State of residence of the person.
							(c)Penalties
 (1)In generalAny person who violates this section shall be fined under this title, imprisoned for not more than 20 years, or both.
 (2)Organizer enhancementIf a violation of subsection (a) is committed by a person in concert with 5 or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management, such person may be sentenced to an additional term of imprisonment of not more than 5 consecutive years.
 (3)ConspiracyAny person who conspires to commit an offense described in this section shall be fined under this title, imprisoned for not more than 10 years, or both..
 (b)Technical and conforming amendmentThe table of sections for chapter 44 of title 18, United States Code, as amended by the preceding provisions of this Act, is amended by adding at the end the following:
				
					
						933. Trafficking in firearms..
			(c)Directive to the sentencing commission
 (1)In generalPursuant to its authority under section 994(p) of title 28, United States Code, the United States Sentencing Commission shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of offenses under section 933 of title 18, United States Code (as added by subsection (a)).
 (2)RequirementIn carrying out this section, the Commission shall review the penalty structure that the guidelines currently provide based on the number of firearms involved in the offense and determine whether any changes to that penalty structure are appropriate in order to reflect the intent of Congress that such penalties reflect the gravity of the offense.
				10.Addition of dating partners and individuals subject to restraining orders
 (a)DefinitionSection 921(a) of title 18, United States Code, is amended— (1)by striking paragraph (32) and inserting the following:
					
 (32)The term intimate partner— (A)means with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and
 (B)includes— (i)a dating partner (as defined in section 2266); and
 (ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.; and
 (2)in paragraph (33)(A)(ii)— (A)by inserting intimate partner, after former spouse,; and
 (B)by inserting intimate partner, after a spouse, each place it appears. (b)Addition of stalkingSection 922 of title 18, United States Code, is amended—
 (1)in subsection (d)— (A)in paragraph (8)(ii), by striking or at the end;
 (B)in paragraph (9), by striking the period at the end and inserting ; or; and (C)by inserting after paragraph (9) the following:
						
 (10)has been convicted in any court of a misdemeanor crime of stalking.; and (2)in subsection (g)—
 (A)in paragraph (8)(C)(ii), by striking or at the end; (B)in paragraph (9), by striking the comma at the end and inserting ; or; and
 (C)by inserting after paragraph (9) the following:  (10)has been convicted in any court of a misdemeanor crime of stalking,.
 11.Prohibition on possession of certain firearm accessoriesChapter 44 of title 18, United States Code, as amended by the preceding provisions of this Act, is amended—
 (1)in section 922, by adding at the end the following:  (bb) (1)Except as provided in paragraph (2), on and after the date that is 180 days after the date of enactment of this subsection, it shall be unlawful for any person to import, sell, manufacture, transfer, or possess, in or affecting interstate or foreign commerce, a trigger crank, a bump-fire device, or any part, combination of parts, component, device, attachment, or accessory that is designed or functions to accelerate the rate of fire of a semiautomatic rifle but not convert the semiautomatic rifle into a machinegun.
 (2)This subsection does not apply with respect to the importation for, manufacture for, sale to, transfer to, or possession by or under the authority of, the United States or any department or agency thereof or a State, or a department, agency, or political subdivision thereof.; and
 (2)in section 924(a)(2), by striking , or (o) and inserting (o), or (bb). 12.SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act, the amendments made by this Act, and the application of such provision or amendment to any person or circumstance shall not be affected thereby.
		